[image41.gif]

24 March 1999

PAY GRADE 1



WRITTEN STATEMENT OF TERMS AND

CONDITIONS OF EMPLOYMENT



This statement sets out some of your terms and conditions of employment and
incorporates the written particulars required by the Employment Rights Act 1996
(as amended). This document, your offer letter, job description, staff
information pack and any rules and procedures published by Field constitute the
Contract of Employment.



This statement dated 24 March 1999 sets out certain particulars of the terms and
conditions on which Field Group, known hereafter as "Field",



at Hollingwood Lane, Lidget Green, Bradford, West Yorkshire BD7 2RQ



employs Martin H O'Connell



Your grading change and other revisions to your contract become effective on 1
April 1999 with the exception of the provisions regarding notice which are
introduced with immediate effect.



Previous employment which counts as continuous employment commenced on 1
November 1976.



PLACE OF WORK



Your normal place of work is Hollingwood Lane, Lidget Green, Bradford, or a
location within a reasonable distance of Bradford or such other location as may
be agreed between the company and yourself. You may be required to travel as
part of the normal job duties.



JOB TITLE



Your job title is Deputy Chief Executive, and you will be required to undertake
to undertake all the duties that are within your capability. This position is a
grade 1 job in our management structure.



JOB DUTIES



In addition to operating as Deputy Chief Executive for the Group, the job
requires you to take overall responsibility for operations at Thatcham, Bradford
Gravure, Portsmouth Gravure, East Kilbride and Bourgeot.



Due to the evolving nature and changing demands of our business, the duties
described above are only a guide to examples of the kind of job duties you are
expected to undertake. Your duties may vary from time to time and you will be
given due notice of any such changes.



HOURS OF WORK



Your normal hours of work are 9:00 a.m. to 5:00 p.m., Monday to Friday, with one
hour for lunch. However, you may be required to work whatever additional hours
the needs of the business may from time to time demand.



SALARY



From 1 April 1999 your new salary is 150,000 pounds sterling per annum. You will
be paid monthly on or around the 21 of each month by direct bank transfer.
Salaries are usually reviewed annually on 1 April. Your next review will be 1
April 2000. There is no contractual entitlement to any increase in your salary
but you will be notified in writing in any case when there is any change to your
salary.



BONUS



Field has a bonus scheme. The target payment for achievement of budget and
objectives in your position is 45% of salary. The company reserves the right to
amend or withdraw the benefits of the scheme at any time and reserves the right
to terminate any employees participation in the Bonus Scheme at any time.



If you are a member of the Field Group Pension Scheme (see Section 10 below) you
will be given the opportunity to waive any bonus entitlement in return for an
equivalent amount as to be paid into the Field Group Pension Scheme. This is
referred to as a Bonus Waiver and further information can be obtained from Keith
Taylor, Group Pensions Manager.



COMPANY CAR



The company's car policy is available from the Personnel Department. You will
note that you can select a car from grade 1 or grade 0, if the latter, you will
be required to pay the company the financial difference between the monthly cost
of the car and the top figure of grade 0. This sum can be offset against your
car tax.



All motoring expenses, whether for business or private motoring are met by the
company. In return you are required to make a monthly contribution of 53.00
pounds sterling per month. This figure is adjusted annually and again can be
offset against car tax. The company reserves the right to alter this policy
and/or the procedures.



MEDICAL/HEALTHCARE BENEFITS



Medical Insurance Scheme



You are eligible to join the private medical insurance scheme provided by BUPA,
also you will be covered by a 24 hour accident policy worldwide. You are already
a member of both schemes.



Health Screening



You will be eligible for health screening medicals every 3 years up to age 45
and thereafter every 2 years. We currently use Nuffield Hospitals to provide
this service.



Sick Pay Scheme



Our sick pay scheme ensures you receive the equivalent of your normal salary if
absent through accident or illness. Full details on the scheme including the
period of entitlement based on length of service are available from the
Personnel Department.



HOLIDAYS



You will be entitled to 26 annual days holiday in each year plus statutory
holidays. In your first year of employment you will receive the amount of
holiday actually accrued in the year. Holidays not taken in the year of
entitlement will, unless otherwise agreed by Field in writing, will be lost. You
will be subject to all the rules of the Holiday Policy which are available from
the Personnel Department. Holiday dates must be approved in writing beforehand.



PENSION SCHEME



Field operates a contributory pension scheme (the "Scheme"). You are already a
member of the scheme.



PROFESSIONAL BODIES



The company will pay the annual membership fee for one relevant professional
body.



NOTICE



In the event of your leaving the company you are required to give the company 12
months' notice whilst the company is required to give you 24 months' notice.



STAFF INFORMATION PACK



The staff information pack contains details of other terms and conditions
together with our policies and procedures. Where there is a conflict between
this Statement and any other terms and conditions in this Statement will
prevail. The information pack forms part of your contract of employment. It is
therefore very important that you read and fully understand everything in the
information pack and should you have any queries you should ask the Personnel
Department.



SAFETY/HYGIENE POLICY



You will undertake to comply with the Field policy on all health/hygiene, safety
and environmental matters.



DISCIPLINARY RULES AND GRIEVANCE PROCEDURE



You are subject to the disciplinary rules and procedures set out in the policy
which can be obtained from the Personnel Department. In cases of gross
misconduct Field reserves the right to dismiss you without notice or pay in
lieu. Your rights to appeal against any decision to dismiss you are set out in
the Disciplinary Procedure. In all other cases should you be dissatisfied with
any other decision affecting your employment you have the right to raise the
matter with your immediate Manager.



DUTY OF CONFIDENTIALITY



You shall not either during the period of employment with Field, or thereafter,
discuss or divulge to any person, firm, company, partnership or organisation any
information of a secret or confidential nature acquired during the period of
employment with Field. Confidential information includes details about Field's
clients, customers, suppliers, employees, actual, potential or past and all
details relating to information on any of its data bases. The restrictions
contained in this clause shall cease to apply to information which becomes
publicly known.



ALL PROPERTIES TO BE RETURNED ON TERMINATION



You are required to return to Field, before the end of your employment, or
immediately after should your employment terminate without notice, all property
belonging to Field including all papers, documents, keys, credit cards, computer
media and cars. You will be required to sign an undertaking that all such
property has been duly returned.



REPRESENTING FIELD



You are not permitted to represent yourself as an authorised agent for Field
except where specifically authorised to do so. On termination of your employment
you must not hold yourself out as being an employee of Field. Should there be
any misrepresentation or intention to deceive in this respect, or any attempt to
interfere with existing relationships between Field and its existing or
potential clients, suppliers or agents, Field may take proceedings against you
to prevent such action and to recover any loss incurred as a result.



NON-SOLICITATION AND NON-COMPETITION



In order to protect the legitimate business interests of Field you agree that
you will not, without the prior written consent of Field for a period of 12
months after the termination of your employment howsoever caused (whether on
your own behalf or on behalf of any other person firm or company:



 i.   engage or be concerned in whether directly or indirectly in any business
      which competes in any way whatsoever (whether directly or indirectly) with
      such part or parts of Field's business as you were concerned to a material
      extent during the final year of your employment with Field.

      

 ii.  solicit, accept or deal with in competition with Field, the custom or
      business of any person who during the period of 12 months immediately
      preceding the termination of your employment was a customer or supplier of
      Field and with whom you had personal contact or dealings on behalf of
      Field and in relation to such part or parts of Field's business as you
      were concerned to a material extent during the final year of your
      employment with Field.

      

 iii. approach any person who, during the final year of your employment was a
      senior employee or officer of Field with whom you had a close working
      relationship with a view to recruiting that person to a business venture
      which competes (or which will, once operational, compete) with such part
      or parts of Field's business as you were concerned to a material extent
      during the final year of your employment with Field.



b. The restrictions contained in this clause are considered necessary and
reasonable by the parties. In the event that the restrictions are found to be
void unless some part of it were deleted or the period of application reduced
then such restriction shall apply with such modifications as may be necessary to
make it valid or effective.



20. GARDEN LEAVE





Field reserves the right where either you or Field gives notice to terminate the
employment or otherwise purports to terminate the employment, to exclude you
from all or any of Field's places of business, and to require you to remain at
home during all or part of the contractual notice period.



Where Field requires you to stay home under this clause, Field is relieved from
any obligation whatsoever to provide you with work to do, and your normal duties
as described in this Statement will be suspended for the duration of the notice
period. Field will, however, continue to pay your salary and provide all other
contractual benefits to which you are entitled for the notice period (provided
that it may instead provide you with the cash equivalent of all or any such
benefits).



OTHER BUSINESS INTERESTS



You shall not, whilst in the employment of Field or any other division within
the Company, be engaged in any other business or employment whatsoever without
the previous consent, in wiring, of Field, but shall devote the whole of your
time, attention and abilities exclusively to the business of Field and in all
respects obey and conform to the orders and regulations from time to time issued
by Field, and shall at all times well and faithfully serve Field.



INVENTIONS AND DISCOVERIES



Every invention, improvement or discovery made or discovered by you during the
period of your employment with Field and arising out of, or in consequence of,
such employment shall be deemed to have been made by and on behalf of Field and
shall belong to Field exclusively and you shall forthwith indicate to Field full
particulars of each such invention, improvement and discovery. You shall at the
request and cost of Field both whilst in such employment and thereafter take
such steps as Field may direct to procure the granting of Letters of Patent in
the U.K. and similar protection abroad in respect of every invention,
improvement and discovery and shall execute all assignments, licenses and other
documents required by Field to deal with the said Letters of Patent and/or
similar protection in such a manner as Field may think fit.



SHARE DEALING RULES



You will comply with the share dealing rules as issued by the company from time
to time.



OTHER AGREEMENTS



You acknowledge that there are no other agreements or arrangements whether
written, oral or implied between you and Field relating to your employment other
than those expressly set out or referred to in this Statement. In particular,
you acknowledge that these terms and conditions are in substitution for all
other terms and conditions entered into between you and Field and that you have
no claim whatsoever against Field in respect of a waiver of your rights under
any former terms and conditions of employment.



 

 

 

 

 

 

 

/s/ I H DENINSON

Signed on behalf of Field Group plc



Date 24.03.99



 

 

 

I have read, understood and accept the Terms and Conditions of Employment as
stated and referred to above and those contained in my offer letter and set out
in the staff information pack which are relevant to my employment with Field
Group plc.



 

 

 

 

 

 

 

 

/s/ M H O'CONNELL

Signed M H O'Connell



Date



 

 

 

 

 